Citation Nr: 1200285	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  07-14 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for acute labyrinthitis.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Sonnet Gorham, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 and December 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Boston in October 2009.  The hearing transcript has been associated with the claims file.

In July 2011, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a).  The requested opinion, dated in August 2011, has been provided and associated with the record.  A copy of the opinion was sent to the Veteran, and he was offered a period of 60 days to respond.  In September 2011, the Veteran submitted additional written arguments and a copy of a 1973 service treatment record, and requested that his case be remanded to the Agency of Original Jurisdiction (AOJ) for initial consideration of this "new" evidence.  However, the Board finds that these written arguments essentially restate prior contentions of record, and the service treatment record is duplicative of evidence previously considered by the AOJ.  As such, the Board may proceed with this appeal without referral of this material to the AOJ for consideration in the first instance.  See 38 C.F.R. § 20.1304(c). 

As detailed further below, the medical evidence allows for a grant of service connection for hearing loss in the left ear; however, the Veteran's right ear hearing loss does not constitute a disability for VA compensation purposes.  Accordingly, the Board has bifurcated the hearing loss claim as reflected on the title page so that a favorable decision may be rendered as to the left ear.  See, e.g., Tyrues v. Shinseki, 23 Vet.App. 166, 176 (2009) (en banc) (holding that it is permissible for the Secretary to bifurcate a request for benefits on the basis of direct service connection from the request on the basis of presumptive service connection); Roebuck v. Nicholson, 20 Vet.App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions).

The Board notes that the issue of entitlement to service connection for tinnitus was initially addressed as separate claims for tinnitus in the right ear and tinnitus in the left ear in the December 2007 rating decision on appeal.  However, the issue has since been recharacterized by the RO as a single claim for "tinnitus" in the September 2008 statement of the case (SOC), and this more recent description of the claim has been endorsed by the Veteran and his representative during the October 2009 Board hearing and in the November 2011 Appellant's Brief.  As such, the issue will remain as a single claim for tinnitus.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during military service. 

2.  The most probative evidence of record reveals that the Veteran does not have a current diagnosis of acute labyrinthitis.

3.  The Veteran's current hearing loss of the right ear does not meet the criteria for consideration as a disability for VA purposes.

4.  The Veteran's left ear hearing loss and tinnitus are related to in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  Acute labyrinthitis was not incurred in or aggravated during active service.  
38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  Right ear hearing loss was not incurred in or aggravated during active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

3.  Left ear hearing loss was incurred as a result of active military service. 
38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).

4.  Tinnitus was incurred as a result of active military service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided is necessary to substantiate each of the five elements of the claim, including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Sufficient notice must inform the claimant (1) of any information and evidence not of record that is necessary to substantiate the claim; (2) of the information and evidence that VA will seek to provide; and (3) of the information and evidence that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

Because the claims of entitlement to service connection for left ear hearing loss and tinnitus are being granted in full, VA's statutory and regulatory duties to notify and assist are deemed fully satisfied.  To the extent that there may be any deficiency of notice or assistance regarding these two claims, there is no prejudice to the Veteran in proceeding with a decision given its favorable nature. 

Regarding the claims of entitlement to service connection for acute labyrinthitis and right ear hearing loss, notice was provided to the Veteran in April 2006 and June 2007, respectively, prior to the initial adjudication of the merits of his claims in July 2006 and December 2007.  The Veteran was told that it was his responsibility to support the claim with appropriate evidence, and he was provided with the text of the relevant regulations relating to VA's duty to notify and assist. 

Notices dated in March 2006 and May 2008, as well as the above-referenced December 2007 notice, informed the Veteran of information and evidence that governs the initial assignment of a disability evaluation and the regulations regarding the effective date of the establishment of service connection.  

Additionally, as in the decision below the Board denies the claim for right ear hearing loss on legal grounds, any other defect with respect to the notice for that claim is not prejudicial.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 5-2004 (VA not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

With respect to VA's duty to assist, the AOJ attempted to obtain all medical records identified by the Veteran.  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  The Veteran has not identified any other treatment records aside from those that are already of record.  In this regard, the Board acknowledges a September 2006 record from L.G.P., M.D., that indicates that the Veteran was referred to him via his primary care doctor "for evaluation of acute labrynthitis [sic] L[eft] ear," which raises the possibility of additional outstanding records for that claim.  See also a December 2006 statement from Dr. L.G.P. (noting that the Veteran's primary care doctor has advanced the diagnosis of "acute labrynthitis [sic].")  However, the Veteran specifically testified before the undersigned that his only post-service treatment of labyrinthitis was through Dr. L.G.P.  See Board Hearing Transcript (Tr.) at 17.  Thus, as the Veteran has specifically confirmed that there is no pertinent outstanding evidence, the Board finds that VA has made every reasonable effort to obtain all records relevant to his appeal. 

Under the VCAA, VA is obliged to provide an examination if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent lay or medical evidence of a current disability, establishes that the Veteran suffered an event, injury or disease in service, and indicates that the current disability may be associated with the in-service event, injury or disease.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran was afforded a VA fee-basis examination in September 2007, which included physical examination of the ears and audiological testing demonstrating that the Veteran's right ear hearing loss did not meet VA's criteria for consideration as a disability.  See 38 C.F.R. § 3.385.  There is no indication that the test was performed incorrectly or that the examination was in any respect inadequate.  In this regard, although the examiner did not explicitly note use of the Maryland CNC test to measure speech recognition (see 38 C.F.R. § 4.85(a)), the Board observes that "there is a presumption of regularity that public officers perform their duties 'correctly, fairly, in good faith, and in accordance with law and governing regulations.'"  Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005) (quoting Alaska Airlines, Inc. v. Johnson, 8 F.3d 791, 795 (Fed.Cir.1993)); see also Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed.Cir.2009) (applying the presumption of regularity to VA medical examiners in the discharge of their official duties).  Courts presume that, "in the absence of clear evidence to the contrary," public officers have "properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926)).  In this case, as there is no clear evidence showing that the Maryland CNC test was not employed by the VA fee-basis examiner in measuring speech recognition, the presumption of regularity attaches.  Additionally, although the examiner indicated that an acoustic neuroma examination was warranted based on the unclear etiology of the Veteran's left hearing loss and tinnitus, the Board finds that no such specialty examination is necessary, as the instant decision awards service connection for these disabilities based on conceded in-service acoustic trauma.

In support of his appeal, the Veteran has submitted private audiometric testing results from Dr. L.G.P. that are presented in graphical format.  The Court of Appeals for Veterans Claims (Court) recently explored the Board's ability to interpret such findings in Ponder v. Shinseki, 2010 WL 4241571 (Oct. 28, 2010).  In Ponder, the Court found error in the Board's assertion that it could not interpret graphical audiometric findings.  Specifically, the Court noted that:

The Board cited to Kelly v. Brown, 7 Vet. App. 471 (1995) for the proposition that "the Board may not interpret graphical representations of audiometric data."  R. at 11.  This, however, is a misstatement of Kelly.  There, the Court determined that the Court could not interpret the results of an audiograph because interpretation required a factual finding, which is not the role of the Court in the first instance.  Kelly, 7 Vet. App. at 474.  The Board, however, is empowered to make factual findings in the first instance. 

See Ponder, supra, at *2 (Emphasis as in original).  The Board observes that Ponder is a single judge memorandum decision and thus has no precedential weight.  However, the decision may be cited "for any persuasiveness or reasoning it contains."  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  Accordingly, based on the reasoning of Ponder, the Board will proceed with interpreting Dr. L.P.G.'s audiometric testing results.  

Additionally, it is unclear if Dr. L.G.P. utilized the Maryland CNC test to measure speech recognition, and as a private clinician he does not benefit from the presumption of regularity.  In Savage v. Shinseki, 24 Vet. App. 259 (2011), the Court held that when VA concludes that a private medical examination report is unclear or insufficient in some way, and it reasonably appears that a request for clarification could provide relevant information that is otherwise not in the record and cannot be obtained in some other way, the Board must either seek clarification from the private examiner or the claimant or clearly and adequately explain why such clarification is unreasonable.  Here, the Board finds it unnecessary to request clarification from the Veteran or Dr. L.G.P.  With regard to the left ear, the Board is conceding the presence of current hearing loss via audiometric findings, so speech recognition scores are irrelevant.  As for the right ear, unlike the situation in Savage, the record contains an adequate VA fee-basis examination report contemporaneous to Dr. L.G.P.'s report with identical speech recognition scores (96 percent).  Therefore, to obtain clarification from Dr. L.G.P. as to whether he employed the Maryland CNC test would serve no useful purpose.  If he were to respond in the positive, his findings would mirror that of the VA fee-basis examiner.  On the contrary, if he responded in the negative, his speech recognition findings would be held inadequate for rating purposes, and only the VA fee-basis examiner's findings would be considered.  As such, the Board will not seek further clarification from Dr. L.G.P. as to whether he employed the Maryland CNC test to measure speech recognition, and will address the hearing loss claims without considering his findings in this regard.

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

Service Connection

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999) and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

By law, the Board is obligated under 38 U.S.C. § 7104(d) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

The Veteran relates his current bilateral hearing loss, tinnitus and acute labyrinthitis to acoustic trauma during service, particularly while refueling helicopters in Vietnam.  The Board initially notes that, contrary to his assertions, the Veteran did not receive any decorations or awards indicative of combat service.  (In this regard, although the Veteran was awarded the Bronze Star Medal, such was issued without the "V" device, which denotes combat service.)  Thus, the relaxed evidentiary standard for combat-related injuries under 38 U.S.C. § 1154(b) does not apply.  Regardless of his combat status, however, the Board finds that the noise exposure alleged by the Veteran is consistent with the circumstances of his active duty.  Specifically, his DD Form 214, Report of Transfer or Discharge, confirms that his military occupational specialty was petroleum storage specialist, and that he served in Vietnam for one year.  Additionally, although his service treatment records are absent of audiometric evidence of hearing loss for VA purposes, he has credibly described being around near-constant engine noise and other combat-related noise during this active duty service, and he endorsed ear, nose or throat trouble at separation.  Therefore, the in-service event element of service connection for these claims has been met.

The crux of the acute labyrinthitis and right ear hearing loss claims concerns the first element of service connection, current disability.  Therefore, those two issues will be addressed separately below, followed by a joint discussion of the left ear hearing loss and tinnitus claims.

Acute Labyrinthitis

The Board initially notes that, in addition to conceded in-service acoustic trauma as described above, service treatment records reveal that the Veteran was hospitalized in February 1969 with acute labyrinthitis.  On separation examination in February 1970, clinical evaluation of the ears was normal, although as noted above the Veteran endorsed ear, nose or throat trouble.

There exists conflicting medical evidence as to the presence of current labyrinthitis.  Arguably in the Veteran's favor is a notation by Dr. L.G.P. in a September 2006 treatment record that the Veteran was referred to him by his treating physician for evaluation of "acute labrynthitis [sic] L[eft] ear."  Dr. L.G.P. confirmed in a December 2006 letter that the Veteran's primary care doctor had "advanced the diagnosis of 'acute labrynthitis [sic],' although he has not [sic] noted vertigo." 

Contrary to these findings are the reports of the September 2006 evaluation by Dr. L.G.P. and the September 2007 VA fee-basis examination.  Both examiners, and Dr. L.G.P. in particular, conducted a thorough examination of the Veteran's ears, and did not conclude the Veteran had labyrinthitis. 

In this case, the Board attaches greater weight of probative value on the opinions of Dr. L.G.P. and the VA fee-basis examiner than it does on the references to a diagnosis of labyrinthitis from the Veteran's treating physician.  Both Dr. L.G.P. and the VA fee-basis examiner were informed of the Veteran's pertinent medical history, including his incurrence of acoustic trauma during service, and concluded based on physical examination that a diagnosis of labyrinthitis was inappropriate.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion that the examiner reaches.).  Indeed, in his December 2006 statement Dr. L.G.P. appears to question the provisional diagnosis of labyrinthitis based on the lack of any current evidence of vertigo.

Additionally, though not disparaging the qualifications of the Veteran's treating physician, his or her qualifications are less impressive than those of the VA fee-basis examiner and Dr. L.G.P., who are ear, nose, and throat specialists (otolaryngologists) and found no evidence of current labyrinthitis based upon physical examination of the Veteran.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  

Finally, the references to labyrinthitis stem from the Veteran's self-report of a diagnosis from his treating physician months after he filed a claim for VA benefits, which is called into question in light of his recent testimony that he only received treatment for this condition from Dr. L.G.P.  See Board Hearing Tr. at 17.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (the Board may reject a medical opinion that is based on facts provided by the veteran if they have been found to be inaccurate or because other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion). 

Accordingly, for the reasons explained above, the Board finds that the most probative evidence of record does not demonstrate a current diagnosis of labyrinthitis.  

With regard to the lay evidence of record, the Board notes that while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise necessary to render a diagnosis of labyrinthitis.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Thus, his lay assertions of a current diagnosis of labyrinthitis are far outweighed by the competent medical opinions of Dr. L.G.P. and the VA fee-basis examiner to the contrary.  Moreover, the Board finds it significant that there was no mention of labyrinthitis by the Veteran until he filed his claim for VA benefits in March 2006, over 35 years after he left military service in February 1970.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).

The Board emphasizes that Congress specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. § 1110.  Hence, as the most probative evidence reveals that the Veteran does not have a current diagnosis of labyrinthitis, there can be no award of service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Based upon the foregoing, the Board finds that the preponderance of the evidence is against the claim, and service connection for acute labyrinthitis must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Right Ear Hearing loss

Similar to the labyrinthitis claim, although an in-service element of service connection has been conceded, there is no current evidence of right ear hearing loss for VA compensation purposes.

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; when the thresholds for at least three of these frequencies are 26 decibels; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d). 

There are two audiological examinations of record, Dr. L.G.P.'s September 2006 report and the September 2007 VA fee-basis examiner's report.  

A review of Dr. L.G.P.'s September 2006 report reveals puretone thresholds as follows:

      Hertz (Hz)	500	1000	2000	3000	4000 	Average
      Right(db)	10	5	0	15	30	12.5

The September 2007 VA fee-basis examination report yielded similar puretone thresholds:

      Hertz (Hz)	500	1000	2000	3000	4000 	Average
      Right(db)	10	0	5	10	25	10 

Speech recognition ability was measured at 96 percent in the right ear.  

There are no other post-service treatment records pertaining to complaints of hearing loss. 

In this case, on no occasion has audiological testing of the right ear revealed thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz of 40 decibels or more, or thresholds of 26 decibels for at least three of these frequencies.  Additionally, on no occasion has the Veteran's speech recognition scores using the Maryland CNC test been less than 94 percent.  Nor is the Veteran competent to render an opinion on whether his right ear hearing loss meets the criteria to qualify as a disability for VA purposes, a subject which requires medical expertise.  See Layno, supra.  Accordingly, absent evidence of a current disability under 38 C.F.R. § 3.385, service connection for hearing loss of the right ear is not warranted. 

The Board acknowledges that the September 2007 VA fee-basis examiner and August 2011 VHA examiner determined that the Veteran's right ear hearing loss is the result of in-service noise exposure.  However, the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores are within the established limits.  Hensley v. Brown, 5 Vet. App. 155 (1993).  As noted above, Congress specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. § 1110.  Hence, in the absence of competent evidence that the Veteran currently has hearing loss of the right ear to an extent recognized as a disability under the governing regulation, there can be no award of service connection.  Gilpin, supra; Brammer, supra.

Based upon the foregoing, the Board finds that the preponderance of the evidence is against the claim, and service connection for right ear hearing loss must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

Left Ear Hearing Loss/Tinnitus 

The Veteran contends that he is entitled to service connection for left ear hearing loss and tinnitus, based on his noise exposure in service.  As discussed above, noise exposure during service has been conceded in this case.  Additionally, the audiometric reports from Dr. L.G.P. and the September 2007 VA fee-basis examiner reveal a diagnosis of left ear hearing loss which qualifies as a disability for VA purposes under 38 C.F.R. § 3.385.  There record also contains numerous diagnoses of tinnitus.  In this regard, while Dr. L.G.P. and the September 2007 VA fee-basis examiner indicate that tinnitus affects the Veteran's left ear only, such was based upon the Veteran's reported symptomatology at the time.  He has since testified that the disability affects both ears, and he is competent to do so.  See Board Hearing Tr. at 16; see also Layno, supra.  Thus, the first two elements of service connection are satisfied.

Regarding the final element of service connection, or nexus, the September 2007 VA fee-basis examiner opined that the Veteran's hearing loss and tinnitus in the left ear were not due to noise exposure in service, but instead were the result of "some other etiology," to include a possible viral infection or acoustic neuroma.  Contrary to this finding is Dr. L.G.P.'s September 2006 examination report, in which he noted that the Veteran's left ear hearing loss "was of an acute onset.  It started many years ago.  The patient was exposed to mortar fire when the problem started . . . There was military noise exposure in Vietnam."  

In light of these conflicting opinions, a VHA medical opinion was obtained in August 2011.  The examiner reviewed the Veteran's medical record and provided a discussion of the etiology of left ear hearing loss and tinnitus based on over 30 years of ongoing clinical experience.  The examiner emphasized that whispered voice tests were utilized as part of the Veteran's separation examination, and that such tests could not be considered as reliable evidence that hearing loss did or did not occur, as they are "notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."  Then, based upon the review of the claims file and the Veteran's particular medical information, the examiner opined that it was more likely as not that the current left ear hearing loss and tinnitus were at least partially related to the Veteran's noise exposure during active duty. 

The medical evidence of record supports that the Veteran's current hearing loss left ear hearing loss and tinnitus are related to service.  In this regard, the Board does not attach significant weight to the September 2007 VA fee-basis examiner's negative nexus opinion or Dr. L.G.P.'s positive nexus opinion because there was no supporting rationale for either.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  

The August 2011 VHA examiner, however, provided a positive nexus opinion that was based upon clinical experience and a discussion of the Veteran's pertinent medical records.  The Board thus accords this opinion significant weight.  Id. Service connection is therefore warranted because the evidence demonstrates current left ear hearing loss and tinnitus, in-service acoustic trauma, and competent, credible, and probative evidence of a relationship to service. 

Accordingly, considering the doctrine of reasonable doubt, the preponderance of the evidence supports service connection for left ear hearing loss and tinnitus.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for acute labyrinthitis is denied.

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


